                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                               Lewis T. Babcock, Judge


Civil Action No. 19-cv-01232-LTB

ERIC RICHTER,

        Plaintiff,

v.

WELLS FARGO BANK, N.A.,

      Defendant.
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

        This case is before me on Defendant Wells Fargo Bank, N.A.’s (“Wells Fargo”)

Motion to Dismiss [Doc # 12]. After consideration of the motion, all related

pleadings, and the case file, I grant Wells Fargo’s motion in part and deny it in part

as set forth below.

                                     I. Background

        In this action, Plaintiff Eric Richter asserts a single claim against Wells

Fargo for violation of the Colorado Wage Claim Act based on Wells Fargo’s alleged

failure to pay quarterly and annual bonuses owed to him. Specifically, Mr. Richter

alleges that he was placed on administrative leave from his position with Wells

Fargo as market sales force vice president from July 2018 until November 11, 2018

when he was terminated for “Sales Misconduct” as a result of an investigation

conducted while he was on leave. During this time frame, Mr. Richter alleges that

Wells Fargo failed to pay him three quarterly bonuses totaling $75,000 and an

annual bonus of $20,000 to which he was entitled. As additional damages, Mr.

Richter seeks penalties under the Wage Claim Act, costs, and reasonable attorneys

fees.
                               II. Standard of Review

       In support of its motion, Wells Fargo relies on the terms of its 2018 Retail

Sales Management Incentive Compensation Plan (“the Plan”) which was neither

attached to nor specifically cited in Mr. Richter’s Complaint and Jury Demand. A

motion to dismiss under Fed. R. Civ. P. 12(b)(6) must generally be converted to a

motion for summary judgment if “matters outside the pleading are presented to and

not excluded by the court.” Fed. R. Civ. P. 12(d). Here, however, the Plan is central

to Mr. Richter’s claim under the Wage Claim Act and is referenced in his response

to Wells Fargo’s motion. Furthermore, Mr. Richter does not argue for application of

the summary judgment standard to Wells Fargo’s motion or dispute the

authenticity of the copy of the Plan provided by Wells Fargo. Under these

circumstances, I conclude that I may consider the Plan without converting Well’s

Fargo’s motion to one for summary judgment. See GFF Corp. v. Assoc. Wholesale

Grocers, Inc., 130 F.3d 1381, 1384 (10th Cir. 1997) (where letter submitted by
defendant was indisputably authentic and central to plaintiff’s breach of contract

claim, district court properly considered it as not “outside the pleading”). I

therefore apply the standard of review applicable to motions to dismiss under Rule

12(b)(6).

       Under Rule 12(b)(6), “[d]ismissal is appropriate only if the complaint, viewed

in the light most favorable to plaintiff, lacks enough facts to state a claim to relief

that is plausible on its face.” United States ex rel. Conner v. Salina Regional

Health Center, Inc., 543 F.3d 1211, 1217 (10th Cir. 2008) (quotations and citations
omitted). A claim is plausible on its face “when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 556 (2007)). “The plausibility standard is

                                           -2-
not akin to a ‘probability requirement,’ but it asks for more than a sheer possibility

that a defendant has acted unlawfully.” Id. Although plaintiffs need not provide

“detailed factual allegations” to survive a motion to dismiss, they must provide

more than “labels and conclusions” or “a formulaic recitation of the elements of a

cause of action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). See also

Iqbal, 556 U.S. at 678 (a complaint will not suffice if it tenders “naked assertions
devoid of further factual enhancement”).

                                      III. Analysis
      The Plan provides as follows:

      A Formulaic Incentive Award will be deemed “Earned” under the Plan
      when all of the terms and conditions under the Plan have been
      satisfied with respect to an Award, including: (a) a determination that
      all of the Plan Qualifiers, Compliance with Laws and Governance,
      Code of Conduct provisions described herein have been satisfied
      through the Award payment date; (b) the applicable Performance
      Period ends; (c) the amount of the Award is calculable and all
      applicable adjustments have been applied in accordance with the
      terms of the Plan; and (d) the Award is fully calculated.

      A Discretionary Incentive Award will be deemed “Earned” under the
      Plan when all of the terms and conditions under the Plan have been
      satisfied with respect to an Award, including: (a) a determination that
      all of the Plan Qualifiers, Compliance with Laws and Governance, and
      Code of Conduct provisions described herein have been satisfied
      through the Award payment date; (b) the applicable Performance
      Period ends; (c) performance against Annual Performance Objectives
      have gone through the appropriate review processes and
      recommendations have been approved by the Plan Administrator; and
      (d) the HRC has determined that the Corporate Performance Goal has
      been met and authorized the payment of Discretionary Incentive
      Awards, and if applicable, the form of payment.

      In addition, the Plan Administrator and/or Wells Fargo (subject to the
      authority of the Human Resources Committee of Wells Fargo's Board
      of Directors (the “HRC”)) have the full discretionary authority to adjust
      or amend a Participant’s incentive opportunity or incentive payout
      under the Plan at any time.

See Plan, pp. 7 & 19. A Formulaic Incentive Award is calculated on a quarterly
basis and is the quarterly bonus referred to in Mr. Richter’s Complaint. See Plan,

p. 8. A Discretionary Incentive Award is calculated on an annual basis and is the
                                           -3-
annual bonus referred to in Mr. Richter’s Complaint. Id.

      Wells Fargo first argues that Mr. Richter has failed to state a claim for

payment of unpaid bonuses because he has failed to allege (1) that he met all of the

Plan Qualifiers; (2) that he satisfied the Compliance with Laws and Governance

and Code of Conduct provisions of the Plan; (3) that the relevant Formulaic

Incentive Awards were calculable and calculated; and (4) that Wells Fargo in fact

exercised its discretion to issue either type of award to him. Implicit in Mr.

Richter’s allegations that Wells Fargo wrongfully withheld quarterly and annual

bonuses to which he was entitled is that he met all prerequisites for the payment of

these bonuses. It is unnecessary for Mr. Richter to amend his complaint to

delineate what those prerequisites are.

      In addition, the Plan language quoted above does not establish the existence

of a prerequisite that Wells Fargo exercise its discretion to award Mr. Richter the

bonuses he claims. Instead, this language addresses Wells Fargo’s purported

discretion not to award bonuses to which a Plan participant would otherwise be

entitled. Further analysis of the underlying facts and governing law is necessary to

determine whether Wells Fargo properly exercised this discretion to deny payment

of the bonuses claimed by Mr. Richter. Dismissal is therefore likewise not

appropriate on the basis that it was within Wells Fargo’s discretion not to pay Mr.

Richter the bonuses at issue.

      Wells Fargo next argues that the fact that it terminated Mr. Richter for

“Sales Misconduct” definitively establishes that he did not satisfy the Compliance

with Laws and Governance and Code of Conduct provisions of the Plan and was

therefore not entitled to any of the bonuses he claims. Mere use of the term “Sales

Misconduct” as a basis for Mr. Richter’s termination, however, fails to establish that

he necessarily violated the specific language of these particular Plan provisions.

                                          -4-
For instance, the Plan’s Compliance with Laws and Governance provision provides,

in part, that “[t]he determination and payment of an Award under the Plan is

subject to the conditions and restrictions imposed under applicable laws, rules, and

regulations.” See Plan, p. 19. Without more supporting facts, it is impossible to

determine if Mr. Richter’s alleged unspecified “Sales Misconduct” violated any laws,

rules, or regulations or any other specific provisions of the Plan’s Laws and

Governance and Code of Conduct provisions. Further development of the underlying

facts is also necessary to determine whether Mr. Richter did in fact engage in “Sales

Misconduct” since he alleges that he was never told the factual basis for Wells

Fargo’s investigation and subsequent termination of him and was not given an

opportunity to refute the allegations against him. See Complaint, ¶¶ 8 & 9 &

Response, p. 3.

      As an alternative to the dismissal of Mr. Richter’s Complaint in its entirety,

Wells Fargo argues that it is at least entitled to the dismissal of his claim insofar as

he seeks a quarterly bonus for the fourth quarter of 2018 or an annual bonus for

that year. This argument is predicated on the fact that Mr. Richter’s employment

with Wells Fargo was undisputedly terminated on November 11, 2018, or before the

last day of the fourth calendar quarter or calendar year. Wells Fargo contends that

the Plan required that Mr. Richter be employed on December 31, 2018 in order to be

eligible for a fourth quarter and annual bonus in 2018.

      The Plan provides that a participant “must be in a Plan eligible role as of the

last day of the Performance Period in order to be eligible for the Formulaic

Incentive Award.” Plan, p. 5, ¶ 3. The Plan defines “Performance Period” for the

Formulaic Incentive Award as the “calendar quarter.” Id. at p. 8. Under the terms

of the Plan then, Mr. Richter, who does not directly challenge his termination, was

not eligible for a fourth quarter bonus since he was not employed by Wells Fargo on

                                          -5-
December 31, 2018. The case law cited by Mr. Richter does not dictate a contrary

conclusion. See Barnes v. Van Schaack, 787 P.2d 207, 210 (Colo. App. 1990)

(incentive agreement providing that plaintiff, a loan originator, was not entitled to

commissions on loans that closed after his employment terminated was not void

under Wage Claim Act); Rohr v. Ted Neiters Motors, Co., 758 P.2d 186, 189 (Colo

App. 1988) (bonus was earned as of the date of termination even though not due

and payable until months later).

      There does not appear to be a comparable Plan provision with respect to

annual bonuses. Instead, the Plan provides that Plan Participants must be

employed by Wells Fargo on the annual bonus payment date in order to be eligible

to receive it. Plan, p. 5, ¶ 6. It is unclear what the annual bonus payment date was

for 2018 of whether this provision is enforceable in any event. See Rohr, supra.

Under the current status of the case then, Wells Fargo is not entitled to the

dismissal of Mr. Richter’s claim that he was entitled to an annual bonus in 2018.

      Finally, Wells Fargo argues that Mr. Richter has not made any factual

allegations to plausibly suggest that Wells Fargo “willfully” failed to pay him wages

and is therefore not entitled to increased penalties under C.R.S. § 8-4-109(c)(3).

Mr. Richter’s Complaint alleges that he was not informed of why he was placed on

administrative leave or the grounds for his termination in November of 2018.

Complaint, ¶¶ 7 & 8. Mr. Richter expounds on these allegations in his response to

Wells’ Fargo’s motion and argues that the surrounding circumstances support an

inference that Wells Fargo purposefully terminated him to avoid paying him

compensation he was owed. Mr. Richter’s Complaint further alleges that Wells

Fargo did not remit the wages he alleges are due despite two demands that it do so.

Id. at ¶ 13. These allegations are sufficient to plausibly demonstrate willful conduct
by Wells Fargo.

                                          -6-
                                   IV. Conclusion

      For the reasons set forth above, IT IS HEREBY ORDERED as follows:

      1. Wells Fargo’s Motion to Dismiss [Doc # 12] is GRANTED IN

PART and DENIED IN PART; and

      2. Mr. Richter’s claim against Wells Fargo is dismissed only insofar as it

seeks payment of a fourth quarter bonus for 2018 and related penalties.



Dated: September 27, 2019 in Denver, Colorado.


                                              BY THE COURT:


                                                s/Lewis T. Babcock
                                              LEWIS T. BABCOCK, JUDGE




                                        -7-
